Name: Commission Regulation (EC) No 2278/2001 of 22 November 2001 providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|32001R2278Commission Regulation (EC) No 2278/2001 of 22 November 2001 providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffs Official Journal L 306 , 23/11/2001 P. 0024 - 0024Commission Regulation (EC) No 2278/2001of 22 November 2001providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), as last amended by Regulation (EC) No 409/2001(4), and in particular Article 7(3) thereof,Whereas:The quantity covered by applications for advance fixing of refunds on potato starch and maize-based products is of great importance and could give rise to speculation. It has therefore been decided to reject all applications for export licences of such products made on 20, 21 and 22 November 2001,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 7(3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN codes 1102 20 10, 1102 20 90, 1103 13 10, 1103 13 90, 1104 23 10, 1108 12 00, 1108 13 00, 1702 30 51, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 79, 2309 10 11, 2309 10 13, 2309 10 31, 2309 10 33, 2309 10 51, 2309 10 53, 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 made on 20, 21 and 22 November 2001 shall be rejected.Article 2This Regulation shall enter into force on 23 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 60, 1.3.2001, p. 27.